Exhibit FIFTH AMENDMENT OF REVOLVING LINE OF CREDIT AGREEMENT This Fifth Amendment of Revolving Line of Credit Agreement is made and entered into as of April 15, 2009, by and among each of the persons who have executed this Agreement as a Lender (each a “Lender,” and collectively “Lenders”), and BioTime, Inc., a California corporation (“Borrower”), and amends that certain Third Amended and Restated Credit Agreement, dated March 31, 2008, as amended by that certain Fourth Amendment of Revolving Credit Agreement. The Credit Agreement is amended as follows: 1.Definitions: (a)“Credit Agreement” means the Third Amended and Restated Credit Agreement, dated March 31, 2008, as amended by the Fourth Amendment and this Fifth Amendment. (b)“Fourth Amendment” means the Fourth Amendment of Revolving Line of Credit Agreement. (c)“Fifth Amendment” means this Fourth Amendment of Revolving Line of Credit Agreement. (d)“Maturity Date” means December 1, 2009. (e)“Note” means (a) each promissory note evidencing a portion of the Loan previously advanced by certain Lenders, and (b) each Revolving Credit Note in the form attached as EXHIBIT A-1evidencing the new Loan amounts to be advanced by certain Lenders. (f)“Security Agreement” means that certain Third Amended and Restated Security Agreement, dated March 31, 2008, as amended by a Fifth Amendment of Security Agreement among Borrower and Lenders pursuant to which Borrower is granting Lenders a first priority perfected security interest in certain specified collateral to secure Borrower’s obligations under this Agreement and the Note. 2.Draw Period.The Draw Period shall end on December 1, 2009. 3.Extension of Maturity Date.Any Lender holding a Note due April 15, 2009 may extend the Maturity Date of that Note to December 1, 2009 by executing and delivering to Borrower an Amendment of Revolving Credit Note in the form of Exhibit B. 4.Shares.Borrower shall issue and deliver to certain Lenders a number of Shares having an aggregate market value equal to six percent (6%) of the Lender’s Loan commitment having a December 1, 2009 Maturity Date (including any new or additional Loan commitment, and the principal amount of any Loan as to which the Lender extended the Maturity Date by executing an Amendment of Revolving Credit Note).Shares will be issued only to those Lenders who (a) agree to make a new or additional commitment to lend under this Fifth Amendment, or (b) agree to extend the Maturity Date of their Note to December 1, 2009 by executing an Amendment of Revolving Credit Note.No fractional Shares shall be issued.For the purpose of determining the number of Shares to be issued to a Lender entitled to receive Shares, the market value shall be deemed to be the closing price of the Shares on the OTC Bulletin Board on the last day on which a closing price of the Shares was reported prior to the date on which the Lender executed and delivered this Fifth Amendment or an Amendment of Revolving Credit Note. 5.Disclosure Documents.Borrower has delivered to Lenders following reports filed by Borrower under Securities Exchange Act of 1934, as amended (the “Exchange Act”):(a) a copy of Borrower’s annual report on Form 10-K for the fiscal year ended December 31, 2008, and (b) all Current Reports on Form 8-K filed by Borrower since March 23, 2009 (the “Current Disclosure Documents”).The financial statements contained in the Current Disclosure Documents were prepared in accordance with generally accepted accounting principles, consistently applied, and accurately reflect the financial condition and results of operations of Borrower at and as of the dates reported.All financial information and other information contained in the Current Disclosure Documents was true and correct in all material respects when such reports were filed under the Exchange Act. 6.Exchange of Debt For Equity.Lenders who execute an Amendment of Revolving Credit Note may exchange their amended Notes for BioTime Exchange Shares or ESI Exchange Shares as follows:Amended Notes that were exchangeable for BioTime Exchange Shares at a price of $1.25 per share and ESI Exchange Shares at $2.25 per share until April 15, 2009, may be exchanged for BioTime Exchange Shares at $1.50 per share and ESI Exchange Shares at $2.75 per share until December 1, 2009.Amended Notes that were exchangeable for BioTime Exchange Shares at a price of $1.50 per share and ESI Exchange Shares at a price of $2.50 per share until April 15, 2009, may be exchanged for BioTime Exchange Shares at $1.75 per share and ESI Exchange Shares at $3.00 per share until December 31, 2009. Notes having a Maturity Date of December 1, 2009 that were issued for a new Loan commitment under this Fifth Amendment, may be exchanged, in whole or in part, including both unpaid principal and accrued interest, for (x) BioTime Exchange Shares at a price of $2.00 per share until December 1, 2009, or (y) ESI Exchange Shares at a price of $3.50 per share until December 1, 2009.All other provisions of Section 17 of the Credit Agreement shall apply. 2 The foregoing per share exchange prices are subject to proportional adjustment in the event of a stock split, reverse stock split, stock dividend, or similar event. 7.Other Provisions of Credit Agreement Apply.Except as modified or amended by this Fifth Amendment, all provisions of the Third Amended and Restated Revolving Line of Credit Agreement as amended by the Fourth Amendment shall remain in full force and effect.Any Lender who has not previously executed the Third Amended and Restated Revolving Line of Credit Agreement and Fourth Amendment shall, by executing this Fifth Amendment, (a) acknowledge receipt of the Third Amended and Restated Revolving Line of Credit Agreement, and Fourth Amendment, (b) agree to be bound by all terms and conditions of the Third Amended and Restated Revolving Line of Credit Agreement, as amended by the Fourth Amendment and by this Fifth Amendment, and (c) shall be deemed to have made the representations and warranties set forth in Section 20 of the Third Amended and Restated Revolving Line of Credit Agreement, except that references to the Disclosure Documents shall instead mean the Current Disclosure Documents. IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date first above written. BORROWER: BIOTIME, INC. By /s/Steven A.
